Citation Nr: 1536211	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cognitive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Patrick C. H. Spencer, II, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a claim for service connection for a "cognitive disorder not otherwise specified (claimed as memory loss)."

In the Veteran's appeal (VA Form 9), received in June 2010, he indicated that he desired a hearing before a Veterans Law Judge at the RO, or a videoconference hearing, whichever could be scheduled first.  In July 2015, prior to his scheduled videoconference hearing in August 2015, a notice was received from the Veteran's representative in which it was stated that he desired to withdraw his request for a hearing, and to withdraw his appeal.  Accordingly, the Board will proceed without further delay.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a statement, received in July 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant's representative that the Veteran desired to withdraw the issue of entitlement to service connection for a cognitive disorder, not otherwise specified.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a cognitive disorder, not otherwise specified, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to service connection for a cognitive disorder, not otherwise specified.  The Veteran has since indicated, through his representative, that he desires to withdraw his appeal as to this issue.  Specifically, by way of a statement, received in July 2015, the Veteran's representative noted that two other claims of the Veteran's had been granted, and he stated, "Therefore, we no longer wish to appeal any previous rating decisions.  Please withdraw the VA Form-9 dated June 4, 2010 and cancel the hearing scheduled for August 10, 2015." 

Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed. 

ORDER

The issue of entitlement to service connection for a cognitive disorder, not otherwise specified, is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


